McMILLIAN, Judge.
Petitioner Winifred Ann Bommarito appeals from a decree of the circuit court of St. Louis County, Missouri, dissolving the parties’ marriage and dividing their property. Petitioner claims the trial court’s division of property constituted an abuse of discretion and an improper construction and application of § 452.330, RSMo Supp. 1975. We disagree and, finding that an extended opinion would have no precedential value, accordingly affirm the decree. Rule 84.-16(b), V.A.M.R.; e. g., Czapla v. Czapla, 552 S.W.2d 286 (Mo.App.1977).
At oral argument attorney for appellant modified the value of property awarded to respondent Thomas Peter Bom-marito by deducting a $7500 property settlement. This modification made the value of property awarded each party approximately $19,500.00. The law does not require an exact equal division of property but a just distribution of property, e. g., In re Marriage of B.K.S., 535 S.W.2d 534 (Mo. App.1976). The trial court has a great deal of flexibility in dividing marital property, In re Marriage of Heddy, 535 S.W.2d 276 (Mo.App.1976). Under the facts of this case, we do not believe the trial court abused its discretion.
Judgment affirmed.
CLEMENS, P. J., and SMITH, J., concur.